DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1−20 are allowed.
The following is an examiner’s statement of reasons for allowance: the nearest prior art is considered to be US Pat. No. 8,304,073 to Davies et al. (“Davies”) and US Pat. No. 10,513,089 to Tibbits et al. (“Tibbits”). Additionally, any suitable superpressure balloon having gores and configured for stratospheric flight could serve as a base reference in a combination, where one such suitable balloon is taught by US Pat. No. 8,590,830 to Izutsu et al. (“Izutsu”).
Davies teaches labels for food comprising a film with layers of BoPET and polypropylene, where the different coefficients of thermal expansion of the materials leads the food label to curl up when heat is applied, making removal easier. Tibbits teaches a woven composite which accomplishes a similar shape change, includes PET and polyethylene, and has applications in aircraft engines for flow control (see “Example 5”). While both possess similarities to the claimed invention, it would not have been obvious to one of ordinary skill in the art at the time of filing to modify a superpressure balloon such as that of Izutsu to include temperature responsive flaps, except through impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.B.K./               Examiner, Art Unit 3642                                                                                                                                                                                         
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        3/12/2021